Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered September 30, 1999, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Since defendant did not meet the required condition of successful completion of a drug program, the court properly determined that defendant was not entitled to have her felony plea replaced by a more lenient disposition, and properly imposed sentence. The record establishes that defendant received meaningful representation in connection with her plea and sentence (see, People v Benevento, 91 NY2d 708, 713-714; People v Ford, 86 NY2d 397, 404). At sentencing, counsel made suitable efforts to persuade the court to excuse defendant’s failure to complete the program, and there is no indication that further efforts would have been successful.
Defendant received the minimum sentence authorized by law. Concur — Rosenberger, J. P., Andrias, Rubin and Saxe, JJ.